TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00591-CR







Charles Sam Longoria, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-96-0547-S, HONORABLE DICK ALCALA, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of driving while intoxicated, third offense.  Tex. Penal Code
Ann. §§ 49.04(a), 49.09(b) (West Supp. 1998).  The jury assessed punishment, enhanced by a previous
felony conviction, at imprisonment for eight years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing contentions which counsel says might arguably support the appeal.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); 
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contentions advanced in counsel's brief would serve no beneficial
purpose.

The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Jones and Kidd; Chief Justice Carroll not participating

Affirmed

Filed:   February 5, 1998

Do Not Publish